[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                 FILED
                          ________________________     U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            February 13, 2008
                            Nos. 06-15401 & 07-11401       THOMAS K. KAHN
                             Non-Argument Calendar             CLERK
                           ________________________

                    D. C. Docket No. 06-00899-CV-UWC-2-S

VERA L. BEAVERS,
personal representative for The Estate of
Charles A. Abernathy, deceased,
DOUGLAS AKINS,
CLEBURN E. ADERHOLT,
CLARICE W. ANDERSON,
spouse and personal representative for the Estate
of Henry L. Anderson, deceased,
DONALD F. ARMSTRONG,
ERNEST W. AUSTIN,
JERRY WAYNE BARFIELD,
ROBERT H. BARKER,
RUTH L. ALLEN,
daughter and personal representative for
Jerry Allen Barronton, deceased,
SHIRLEY DARLENE BARROW,
personal representative for the Estate of
Carl A. Barrow, deceased,
ETHAL BATES,
spouse and personal representative for the Estate
of John H. Bates, Jr., deceased,
DEBRA BAYLIS,
spouse and personal representative for the Estate
of
John Baylis, deceased,
ROBERT L. BECKWITH,
JOHN W. BLACKERBY,
personal representative for the Estate of
Ernest Leon Blackerby, deceased,
PATRICK BORDEN,
personal representative for the Estate of
David C. Borden, deceased,
SIDNEY R. BOUTWELL, SR.,
spouse and personal representative for the Estate
of
Bonnie Boutwell, deceased,
JAMES E. BOWLING,
IRENE BROWN,
spouse and personal representative for the Estate
of
James Edward Brown, deceased,
EVELYN BROWN,
personal representative for the Estate of
Richard Allen Brown, deceased,
JAMES P. BURNETT,
JAMES J. BYRD,
GAYLE BYROM,
spouse and personal representative for the Estate
of
Jerry L. Byrom, deceased,
CAROLYN SUE CHAPMAN,
personal representative for the Estate of
Allen M. Chapman, deceased,
CATHY SHERK,
personal representative for the Estate of
Lester Knox Coleman, deceased,
JAMES CATON,
GEORGIE L. CORSBIE,
LEON H. COSBY,
VERNON C. CREASY,
JAMES E. DANLEY,
LOUISE S. DAVIS,
personal representative for the Estate of

                                         2
Bobby R. Davis, deceased,
MARSHALL DEASE,
LLOYD H. DEVAUGHN,
REBECCA ANN ELLIOTT,
spouse and personal representative for the Estate
of
James Weldon Elliott, deceased,
CHARLES E. EMMONS,
JOANN EVANS,
personal representative for the Estate of
Robert Evans, deceased,
LUCILLE W. EVERS,
WILLIAM FARSHEE,
MATTIE L. FEAGIN,
personal representative for the Estate of
Ray Feagin, deceased,
FLORA MAE FEAGINS,
personal representative for the Estate of
Roosevelt Feagins, deceased,
MARVIN D. GHRIGSBY,
A. C. GOSS,
DEBRA J. GRIFFIN,
personal representative for the Estate of
William R. Griffin, deceased,
PHILLIP HALLMARK,
personal representative for the Estate of
Chester Hallmark, deceased,
MARLYN HARRIS,
spouse and personal representative for the Estate
of
Frank Harris, deceased,
MELBA MALLORY,
personal representative for the Estate of
Rena Houston, deceased,
PATRICIA HOWELL,
spouse and personal representative for the Estate
of
Ray Nance Howell, Jr., deceased,

                                         3
FAYTHE HUGHES,
spouse and personal representative for the Estate
of
Thomas D. Hughes, deceased,
VERDIE MAY JAMES,
spouse and personal representative for the Estate
of
Clarence O. James, deceased,
EVETTE JIMMERSON,
daughter and personal representative for the
Estate of
Lee R. Jimmerson, deceased,
JOYCE ANN JOHNSON,
spouse and personal representative for the Estate
of
Ansel Lee Johnson, deceased,
DAVID H. JOHNSON,
BILLY F. JONES,
CASEY T. JONES,
THELMA JANE KRUEGER,
spouse and personal representative for the Estate
of
Robert S. Krueger, deceased,
DAVID LANE,
BOBBY LAW,
personal representative for the Estate of
Chester Law, deceased,
GLENNES B. LEMLEY,
JAMES LEWIS MALONE,
WANDA MANGUM,
spouse and personal representative for the Estate
of
Barney Mayo Mangum, deceased,
BOBBY JOE MCDOWELL,
BILL MOORE,
WILLIAM C. MORGAN,
MARY MORRISON,
spouse and personal representative for the Estate

                                         4
of
James D. Morrison,
ELLIS MORICLE,
CAROLYN SUE MOTE,
spouse and personal representative for the Estate
of
Morris R. Mote,
JOE NORMAN,
TONY CURTIS HUNTER,
personal representative for the Estate of
Percy L. Norwood, deceased,
JAMES OGLE,
SANDRA OWENS,
daughter and personal representative for the
Estate of
Raymond Owens, deceased,
JAMES ROBERT PALMER,
EDDIE PITTS,
NELDA D. LECROY,
daughter and personal representative for the
Estate of
Harold Poland, deceased,
GERALDINE RATLIFF,
spouse and personal representative for the Estate
of
Max Ratliff, deceased,
HERMAN REA,
LEOPOLDO RENDON,
ARNOLD L. RICHEY,
NORMA ROBINSON,
spouse and personal representative for the Estate
of
Edward H. Robinson, deceased,
AZALEAN ROGERS,
spouse and personal representative for the Estate
of
Thomas L. Rogers, deceased,
DENNIS RYE,

                                         5
EULA SCORVER,
spouse and personal representative for the Estate
of
Henry Scorver, deceased,
BILLY O. SEAL,
BEVERLY SHELBY,
daughter and personal representative for the
Estate of
Eula D. Shelby, deceased,
JOE R. SMITH,
PEGGY WALKER,
daughter and personal representative for the
Estate of
James R. Steelman, deceased,
CHARLES D. STEVENS,
MARVIN STRINGER,
MAMIE M. STONE,
spouse and personal representative for the Estate
of
Fred Stone, deceased,
WOODROW WILSON THOMAS,
FAY D. THRASHER,
DONNA SWEET,
spouse and personal representative for the Estate
of
Phillip Austin Sweet, deceased,
CHARLETTE TURNER,
spouse and personal representative for the Estate
of
James E. Turner, deceased,
JACK W. TYRBYFILL,
SUSIE WEBB,
spouse and personal representative for the Estate
of
Gean Charles Webb, deceased,
ELVA WILLMMARTH,
spouse and personal representative for the Estate
of

                                         6
Oliver Howard Willmarth, deceased,
LYNN W. WILSON,
BARBARA COLLINS,
Executrix for the Estate of Larry B. Wolfe,
MICHEAL E. WOOD,
ALAN WOODS,


                                                             Plaintiffs-Appellants,

                                      versus

A. O. SMITH ELECTRICAL PRODUCTS COMPANY,
a division of A.O. Smith Corporation,
A. O. SMITH CORPORATION,
A. W. CHESTERTON COMPANY,
ALBANY INTERNATIONAL,
AMERICAN OPTICAL CORPORATION,
CROWN CORK & SEAL COMPANY,INC.
CROWN HOLDINGS,INC.,
KELLY-MOORE PAINT COMPANY,
BORG WARNER CORP. by and through its successor in
interest,
BORGWARNER MORSE TEC Inc.,
EXTECO,INC. f/k/a THERMO ELECTRIC CO., INC.,
MARLEY-WYLAIN CO. d/b/a WEIL-MCLAIN CO., INC.,
HONEYWELL INC.,
JOHN CRANE INC. et.al.,


                                                           Defendants-Appellees.

                           ________________________

                   Appeals from the United States District Court
                      for the Northern District of Alabama
                         _________________________
                              (February 13, 2008)

                                         7
Before TJOFLAT, BLACK and CARNES, Circuit Judges.

PER CURIAM:

      In this case, which is not a class action, the plaintiffs, nearly 100 individuals,

appeal the district court’s dismissal of their complaint for lack of subject matter

jurisdiction, as well as the court’s denial of their subsequent Rule 60(b) motion for

relief from judgment. The complaint, which sought damages for personal injury

and wrongful death resulting from exposure to asbestos, alleged that the court had

diversity jurisdiction under 28 U.S.C. § 1332. However, the district court

determined that it lacked subject matter jurisdiction because there was not

complete diversity among the parties—specifically, the complaint contained

plaintiffs and defendants that were both alleged to be from California and Georgia.

Accordingly, on August 31, 2006, the court dismissed the complaint “[f]or want of

diversity jurisdiction.”

      On October 2, 2006, the plaintiffs filed a notice of appeal, challenging the

district court’s dismissal of their complaint. On that same day, the plaintiffs filed a

Rule 60(b) motion for relief from judgment, arguing that the court’s impression

that there was not complete diversity was the result of mistake under Rule 60(b)(1),

they were unfairly surprised by the district court’s order under Rule 60(b)(1), and

the order was manifestly unjust under Rule 60(b)(6). The plaintiffs also moved to



                                           8
sever each plaintiff’s claim and to amend their complaint. On October 25, 2006,

the district court struck the plaintiffs’ Rule 60(b) motion for relief from judgment

because it believed that the pending appeal stripped it of jurisdiction over the

motion.

      On the next day, the plaintiffs filed a motion for reconsideration, arguing

that the district court did have jurisdiction to entertain its earlier Rule 60(b)

motion, and that the court should therefore grant them relief from its October 25,

2006, order and consider the merits of their Rule 60(b) motion. The district court

held a hearing on the plaintiffs’ motion on January 9, 2007, and the next day,

January 10, denied their Rule 60(b) motion because it “raised no meritorious

arguments entitling relief under Rule 60(b).” The court also re-emphasized that on

the face of the complaint the court lacked diversity jurisdiction. Finally, the court

stated that the plaintiffs could either file a new action or move to reopen the current

case with an attached proposed amended complaint that satisfied the court’s

jurisdictional requirements.

      On January 19, 2007, the plaintiffs filed a motion to reopen the case and to

file their proposed amended complaint, which was attached to the motion. The

district court denied that motion on February 28, 2007, for want of jurisdiction

because the case was still pending on appeal in this Court. On March 12, 2007, the



                                            9
plaintiffs filed with the district court a motion for an extension of time to appeal

the court’s January 10, 2007, order denying their Rule 60(b) motion, arguing that

they had good cause for their failure to file, because they had believed that the

court’s order was an invitation to move to re-open the case and was therefore not a

final, appealable order. The district court granted the plaintiffs’ motion, and the

plaintiffs appealed the district court’s order denying their Rule 60(b) motion.

       The plaintiffs’ appeals of the district court’s order dismissing their complaint

and the court’s order denying them Rule 60(b) relief were consolidated. In this

consolidated appeal, the plaintiffs first contend that the district court erred by

dismissing their complaint for lack of diversity jurisdiction because, according to

the plaintiffs, the proper method to cure problems with diversity is to dismiss a

dispensable nondiverse party or to allow severance of the claims.1 The plaintiffs

further contend that the district court erred by denying their Rule 60(b) motion for

relief from judgment because: (1) the lack of diversity jurisdiction on the face of

the complaint was the result of mistake; (2) the court unfairly surprised them by

sua sponte dismissing their complaint for lack of jurisdiction; and (3) the court’s


       1
          The plaintiffs also contend that the district court erred by sua sponte dismissing their
complaint because the district court’s order of dismissal mentioned some of the arguments raised
by the defendants in their various motions to dismiss without first allowing the plaintiffs a
chance to respond. However, because the district court ultimately dismissed the complaint for
lack of jurisdiction, and our review of subject matter jurisdiction is de novo, see Dale v. Moore,
121 F.3d 624, 626 (11th Cir. 1997), we need not address this argument.

                                                10
dismissal of their complaint was manifestly unjust.

                                            I.

      The plaintiffs contend that the district court erred by dismissing their

complaint for lack of subject matter jurisdiction because, although they admit that

their complaint on its face gave the mistaken impression that complete diversity

did not exist, they argue that the proper method to cure problems with diversity is

to dismiss a dispensable nondiverse party or to allow severance of the plaintiffs’

claims. The defendants respond that the district court properly dismissed the

plaintiffs’ complaint because, in addition to the problems with complete diversity

found by the district court and admitted by the plaintiffs, the plaintiffs alleged only

the residency, not the citizenship, of the nearly 100 plaintiffs. Moreover, according

to the defendants, the plaintiffs also failed to allege that each plaintiff’s claims met

the amount in controversy requirement.

      We review de novo the district court’s conclusion that it lacked subject

matter jurisdiction. Dale v. Moore, 121 F.3d 624, 626 (11th Cir. 1997); see also

Williams v. Best Buy Co., 269 F.3d 1316, 1318 (11th Cir. 2001) (“Subject matter

jurisdiction is a question of law subject to de novo review.”). “[W]e may affirm

the district court’s judgment ‘on any ground that finds support in the record.’”

Gaston v. Bellingrath Gardens & Home, Inc., 167 F.3d 1361, 1363 n.1 (11th Cir.



                                           11
1999) (quoting Jaffke v. Dunham, 352 U.S. 280, 281, 77 S. Ct. 307, 308 (1957)).

      In Morrison v. Allstate Indemnity Co., 228 F.3d 1255 (11th Cir. 2000), a

case premised on diversity jurisdiction, we said:

      Federal courts have limited subject matter jurisdiction, or in other
      words, they have the power to decide only certain types of cases.
      While Article III of the Constitution sets the outer boundaries of that
      power, it also vests Congress with the discretion to determine
      whether, and to what extent, that power may be exercised by lower
      federal courts. Consequently, lower federal courts are empowered to
      hear only cases for which there has been a congressional grant of
      jurisdiction, and once a court determines that there has been no grant
      that covers a particular case, the court’s sole remaining act is to
      dismiss the case for lack of jurisdiction.

Id. at 1260–61 (citations omitted). “A federal court not only has the power but also

the obligation at any time to inquire into jurisdiction whenever the possibility that

jurisdiction does not exist arises.” Johansen v. Combustion Eng’g, Inc., 170 F.3d

1320, 1328 n.4 (11th Cir. 1999). “If the court determines at any time that it lacks

subject-matter jurisdiction, the court must dismiss the action.” Fed. R. Civ. P.

12(h)(3); see also Morrison, 228 F.3d at 1261.

      The plaintiffs allege in their complaint that jurisdiction in the district court

over their state-law tort claims is proper based on diversity of citizenship, pursuant

to 28 U.S.C. § 1332. The plaintiffs, as the party asserting diversity jurisdiction,

have the burden to “affirmatively allege facts demonstrating the existence of

jurisdiction.” Taylor v. Appleton, 30 F.3d 1365, 1367 (11th Cir. 1994).

                                           12
       “Diversity jurisdiction exists where the suit is between citizens of different

states and the amount in controversy exceeds the statutorily prescribed amount, in

this case $75,000.” Williams, 269 F.3d at 1319 (citing 28 U.S.C. § 1332(a)).

Diversity jurisdiction “requires complete diversity—every plaintiff must be diverse

from every defendant.” Palmer v. Hosp. Auth., 22 F.3d 1559,1564 (11th Cir.

1994). “Citizenship, not residence, is the key fact that must be alleged in the

complaint to establish diversity for a natural person.” Taylor, 30 F.3d at 1367.

Moreover, where multiple plaintiffs allege claims in the same complaint, the

complaint must allege that the claims of each individual plaintiff meet the amount

in controversy requirement. See Smith v. GTE Corp., 236 F.3d 1293, 1300 n.6

(11th Cir. 2001) (“Generally, when plaintiffs join in one lawsuit, the value of their

claims may not be added together, or ‘aggregated,’ to satisfy the amount in

controversy requirement for diversity jurisdiction.”); see also Troy Bank v. G.A.

Whitehead & Co., 222 U.S. 39, 40–41, 32 S. Ct. 9, 9 (1911) (“When two or more

plaintiffs, having separate and distinct demands, unite for convenience and

economy in a single suit, it is essential that the demand of each be of the requisite

jurisdictional amount . . . .”).

       The plaintiffs’ complaint alleges only the residence of the nearly 100

plaintiffs, not their states of citizenship. Because the plaintiffs have the burden to



                                           13
“affirmatively allege facts demonstrating the existence of jurisdiction,” Taylor, 30

F.3d at 1367, and failed to allege the citizenship of the individual plaintiffs, the

district court lacked subject matter jurisdiction on the face of the complaint. See

id. Moreover, the plaintiffs’ complaint does not allege that the claims of each

individual plaintiff exceeded the $75,000 threshold, but instead states generally

that “[t]he matter in controversy exceeds, exclusive of interest and costs, the sum

of $75.000.00.” The plaintiffs’ claims arise out of their separate exposures to

asbestos at different locations over different time periods, and therefore the

plaintiffs were required to allege that each individual plaintiff’s claims met the

amount in controversy requirement. See Smith, 236 F.3d at 1300 n.6; see also

Troy Bank, 222 U.S. at 40–41, 32 S. Ct. at 9. Because they failed to do so, the

district court also lacked subject matter jurisdiction on this basis.

      Neither of these defects in the plaintiffs’ complaint could be remedied by the

plaintiffs’ suggested approach of dismissing nondiverse dispensable parties, and

therefore “the court’s sole remaining act [was] to dismiss the case for lack of

jurisdiction.” Morrison, 228 F.3d at 1261. Even though the district court did not

address the amount in controversy requirement or the fact that the plaintiffs alleged

residence instead of citizenship, we nonetheless affirm the district court’s dismissal

of the plaintiffs’ complaint for lack of subject matter jurisdiction on these grounds.



                                           14
See Gaston, 167 F.3d at 1363 n.1.

                                          II.

      The plaintiffs also contend that the district court erred by denying their Rule

60(b) motion for relief from judgment because: (1) the lack of diversity

jurisdiction on the face of the complaint was the result of mistake; (2) the court

unfairly surprised the plaintiffs by sua sponte dismissing their complaint for lack of

jurisdiction; and (2) the court’s dismissal of their complaint was manifestly unjust.

We review the district court’s denial of the plaintiffs’ Rule 60(b) motion only for

abuse of discretion. Am. Bankers Ins. Co. of Fla. v. Nw. Nat’l Ins. Co., 198 F.3d

1332, 1338 (11th Cir. 1999).

      Federal Rule of Civil Procedure 60(b) allows for relief from a final

judgment, order, or proceeding for several reasons, including “mistake,

inadvertence, surprise, or excusable neglect;” or “any other reason justifying relief

from the operation of the judgment.” Fed. R. Civ. P. 60(b)(1), (6). In order to

obtain relief under Rule 60(b), a party “‘must prove some justification for relief.’

He ‘cannot prevail simply because the district court properly could have vacated its

order. Instead, appellant must demonstrate a justification so compelling that the

court was required to vacate its order.’” Cavaliere v. Allstate Ins. Co., 996 F.2d

1111, 1115 (11th Cir. 1993) (citations omitted).



                                          15
      The plaintiffs first argue that the district court abused its discretion by

denying them relief under Rule 60(b)(1) because, according to them, their

complaint was mistakenly drafted to give the impression that complete diversity

did not exist even though it really did. In other words, the plaintiffs argue that

Rule 60(b) should provide them relief because of their own error in drafting the

document. However, even if a party’s own mistake in drafting its complaint were a

basis for relief under Rule 60(b)(1), which we seriously doubt, the district court did

not abuse its discretion in denying relief on this ground because, as we mentioned

above, this “mistaken drafting” was not the only problem with jurisdiction in this

case. Even apart from the plaintiffs’ asserted drafting mistakes, the court lacked

jurisdiction over the case.

      The plaintiffs next argue that the district court abused its discretion by

denying them relief under Rule 60(b)(1) because the district court’s sua sponte

dismissal of their complaint was an unfair surprise. This argument is meritless. As

we mentioned above, federal courts are courts of limited jurisdiction and have the

duty to inquire into whether they have subject-matter jurisdiction. See Johansen,

170 F.3d at 1328 n.4; Baggett v. First Nat’l Bank of Gainesville, 117 F.3d 1342,

1352 (11th Cir. 1997) (“The Court sua sponte may raise a jurisdiction defect at any

time.”). And when a court discovers that it lacks jurisdiction, “the court must



                                           16
dismiss the action.” Fed. R. Civ. P. 12(h)(3); see also Morrison, 228 F.3d at 1261.

The plaintiffs drafted the complaint and were responsible for alleging the proper

jurisdictional facts. We will not characterize the district court’s correct application

of settled law as an unfair surprise.

      Finally, the plaintiffs argue that the district court abused its discretion by

denying them relief under Rule 60(b)(6) because the district court’s sua sponte

dismissal of their complaint worked a manifest injustice against them.

Specifically, they argue that the district court’s dismissal of their complaint

without prejudice was in effect a “death penalty sanction” because some plaintiffs

may be time-barred from refiling their claims. According to the plaintiffs, it was

manifestly unjust for the court to resort to this heavy sanction without notice,

hearing, or an opportunity to amend to cure any jurisdictional defects.

      “[R]elief under [Rule 60(b)(6)] is an extraordinary remedy which may be

invoked only upon a showing of exceptional circumstances. The party seeking

relief has the burden of showing that absent such relief, an ‘extreme’ and

‘unexpected’ hardship will result.” Griffin v. Swim-Tech Corp. 722, F.2d 677, 680

(11th Cir. 1984) (citations omitted). The plaintiffs have failed to meet this heavy

burden. It is not—or should not be, given our precedent in the area of subject

matter jurisdiction—“unexpected” that a district court will dismiss a plaintiff’s



                                           17
complaint for lack of jurisdiction when the only possible jurisdictional basis is

diversity, and the complaint on its face fails to allege not only the citizenship of

each plaintiff, see Taylor, 30 F.3d at 1367, but also that the amount in controversy

requirement is met for each plaintiff’s claims, see Smith, 236 F.3d at 1300 n.6; see

also Troy Bank, 222 U.S. at 40–41, 32 S. Ct. at 9. The district court properly

denied the plaintiffs’ Rule 60(b) motion for relief.

      AFFIRMED.




                                           18